Order filed September 28, 2021




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00148-CV
                                    ____________

   CHERYL WARD, INDIVIDUALLY, AND CHERYL WARD DBA TLC
                        MHMR, Appellant

                                        V.

  ELLEN PERRY, AS REPRESENTATIVE OF HELEN BLOOMFIELD,
                           Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CV-1609

                                    ORDER

      Appellant’s brief was due September 20, 2021. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before October 20, 2021,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant